Citation Nr: 1543526	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  09-27 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a right shoulder/arm disability.

2. Entitlement to a disability rating in excess of 10 percent for traumatic arthritis of the right knee (right knee disability).

3.  Entitlement to an effective date prior to April 11, 2008 for the award of service connection for dyshidrotic eczema.

4.  Entitlement to an effective date prior to April 11, 2008 for the award of service connection for a right foot disability, to include the residuals of an ingrown toenail.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to March 1982.  She also served in the Army National Guard of Indiana.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, and from a July 2013 rating decision of the Appeals Management Center (AMC) in Washington, D.C.  

In March 2013, the Veteran testified before the undersigned at a video-conference hearing.

In June 2013, the Board reopened the Veteran's claim for service connection for a right shoulder/arm disability based on a finding that new and material evidence had been received.  The Board remanded the issues of service connection for a right shoulder/arm disability and entitlement to a disability rating in excess of 10 percent for traumatic arthritis of the right knee for further development, to include new VA examinations.

In July 2013, the AMC issued a rating decision awarding the Veteran service connection for a right foot disability and for dyshidrotic eczema, each effective from April 11, 2008.  The Veteran filed statements in August 2013 expressing her disagreement with the effective date of the awards of service connection assigned in that decision.  However, she has not yet been provided a statement of the case addressing these claims.

The issues of entitlement to increased disability rating for the Veteran's service-connected low back disability and reimbursement for dental work completed by the IU Dental School have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See August 2013 and June 2015 Statements.  The Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Virtual VA paperless claims processing system contains additional evidence that is pertinent to this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims must be remanded to ensure compliance with the Board's June 2013 remand directives and for further development, to include a new VA examination with opinion.  Stegall v. West, 11 Vet. App. 268 (1998), D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (requiring substantial compliance with Board remand directives).

In June 2013, the Board directed the AOJ to obtain VA treatment records from January 1995 to April 2000 and from November 2012 onwards.  In June 2013, the AOJ requested medical records from VAMC Indianapolis for the January 1995 to April 2000 period and for the period from August 2008 onward.  VAMC Indianapolis provided summaries of the Veteran's medical treatment between October 2001 and March 2013 and a list of medications prescribed between August 2011 and April 2013.  These medical records appear to be incomplete: they do not include any details of the Veteran's medical treatment during the periods specified in the RO's request.  See July 2013 Supplement Statement of the Case (SSOC) (identifying the June 2013 VA examination as the only new evidence of record); see also June 2013 Board Decision.  Remand is necessary to ensure that all the Veteran's VA medical records are associated with the claims file (or are otherwise accounted for) and, subsequently, to establish a complete picture of the disabilities on appeal.

Further, the June 2013 VA examination report is not sufficient to make an informed decision on the Veteran's service-connection claim for a right shoulder disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The VA examiner failed to provide an adequate rationale in support of his opinion that the Veteran's right shoulder disorder does not relate to service.  He notes the existence of a "military injury," but states, opaquely, that "records do not indicate severity of followup care and treatment."  June 2013 VA Examination Report ("Will see her records do not indicate any followup treatment for this problem although patient in that she had chronic pain.").  In addition, his reasoning is circular-he reiterates his opinion rather than providing specific examples to support his position: "[T]here is little evidence that this is an service-connected injury and lax continuity of care."  Thus, the June 2013 VA examiner does not provide a clear rationale in support of his opinion and the June 2013 VA medical report is inadequate to decide the Veteran's service-connection claim.  See Barr, 21 Vet. App. at 312.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) ("[A] mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion."); see also Gabrielson v. Brown, 7 Vet. App. 36 (1994), Sklar v. Brown, 5 Vet. App. 140 (1993).

For the reasons stated above, remand is necessary to ensure all VA medical records are associated with the claims file and to obtain a new VA examination that provides 1) a clear assessment of the current severity of the Veteran's service-connected right knee disability based on recent treatment and 2) a new opinion, with clear rationale, as to whether the Veteran's right shoulder disorder relates to her in-service injury.

Further, an NGB Form 22 indicates that the Veteran was retired from the Army National Guard of Indiana, effective March 31, 1997.  Efforts should be undertaken to ensure that her complete medical records associated with her National Guard service have been obtained.  See Statement from the Veteran, received August 26, 2013. 

Finally, in July 2013 the AMC issued a rating decision awarding the Veteran service connection for a right foot disability and for dyshidrotic eczema, each effective from April 11, 2008.  The Veteran filed statements in August 2013 expressing her disagreement with the effective date of the awards of service connection assigned in that decision.  However, she has not yet been provided a statement of the case addressing these claims.  This should be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The case is REMANDED for the following actions:

1. Make arrangements to obtain the Veteran's complete treatment records, to include all archived records, from the VAMC Indianapolis dated from January 1995 to April 2000 and from November 2012 onwards.  Actual treatment records, as opposed to a summary, should be obtained.

2. Make arrangements to obtain the Veteran's complete service treatment records associated with her service in the Army National Guard of Indiana, from which she retired in March 1997.  In particular, secure all outstanding STRs from Fort Knox (Louisville, Kentucky), Blue Grass Army Depot (Lexington, Kentucky), and the Harrisburg Military Post (Harrisburg, Pennsylvania).  If any STRs cannot be located, render a formal finding of unavailability and associate this finding with the claims folder.

3. Then, schedule the Veteran for a VA orthopedic examination to determine the etiology of any right shoulder/arm disability and to assess the current severity of her service-connected right knee disability.  The entire claims file, to include a copy of this REMAND, must be provided to the examiner, who must note its review.  The examiner should conduct any and all necessary studies and/or tests, to include X-rays.

Right Shoulder

The examiner must answer the following question:   

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right shoulder and/or arm disability, to specifically include rotator cuff tear of the right shoulder, is related to the Veteran's June 1983 injury to her right shoulder and arm when she fell off the obstacle bar?  [For the purposes of this opinion only, the examiner should accept as true that when the Veteran fell off the obstacle bar in June 1983, she injured her right shoulder and arm.]   

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner must provide a clear and complete rationale for the opinion rendered.

Right Knee

The examiner must assess the current severity of the Veteran's service-connected right knee disability.  He or she must complete the appropriate Disability Benefits Questionnaire (DBQ) for the Veteran's service-connected disability.

4. Next, review the medical examination report to ensure that it satisfies the remand directives.  If the report is deficient in this regard, return it to the examiner for further discussion.

5.  After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the claims for service connection for a right shoulder/arm disability and entitlement to a disability rating in excess of 10 percent for traumatic arthritis of the right knee.  If the benefits sought are not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

6.  Provide the Veteran with a statement of the case addressing the issues of entitlement to an effective date prior to April 11, 2008 for the awards of service connection for dyshidrotic eczema and for a right foot disability.  Remind her that she still needs to file a substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of these claims to the Board, and advise her of how long she has to do this.  Only if she perfects her appeal should the claims be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

